                   Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE

 V.

                                                                           Case Number: CR 19-88-BLG-SPW-
 JERRY RAY SCHUSTER                                                        USM Number: 17675-046
                                                                           Mark S. Werner
                                                                           Dcfcndaiu's Atlorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 2 of the Indictment, filed 6/21/2019
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:846=Cd.F Conspiracy To Possess With Intent To Distribute                                      05/31/2019
 Methamphetamine.
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine and                           05/31/2019
 21:853(A)(l)And(2)CriminaI Forfeiture




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United Stales attorney of
material changes in economic circumstances.


                                                             October 22, 2020
                                                             Date oflmposilion of Judgment




                                                             •^gnalure of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             October 22,2020
                                                             Date
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 2 of 7
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 3 of 7
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 4 of 7
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 5 of 7
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 6 of 7
Case 1:19-cr-00088-SPW Document 127 Filed 10/23/20 Page 7 of 7
